IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 44187/44188

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 818
                                                )
       Plaintiff-Respondent,                    )   Filed: December 20, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
MICHAEL SCHWINDT,                               )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Bruce L. Pickett, District Judge.

       Judgments of conviction and concurrent unified sentences of twenty-five years
       with four years determinate and eighteen years with three years determinate for
       two counts of sexual abuse of a child, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Elizabeth A. Allred,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       In this consolidated appeal, Michael Schwindt pled guilty to two counts of sexual abuse
of a child, Idaho Code § 18-1506. The district court imposed concurrent unified sentences of
twenty-five years with four years determinate and eighteen years with three years determinate.
Schwindt appeals, contending that his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Schwindt’s judgments of conviction and sentences are affirmed.




                                                   2